Citation Nr: 1644239	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-19 537
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction associated with service-connected prostate cancer, status-post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran had active duty service from September 12, 1968, to September 14, 1968, and September 18, 1968, to September 17, 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2015, the Board remanded the claim for further development and it has since returned for further appellate consideration.

FINDING OF FACT

The Veteran's erectile dysfunction, status post prostatectomy, is productive of loss of erectile power, but deformity of the penis is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.115b, 4.31, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
The Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection for erectile dysfunction.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA and private medical treatment records, and lay statements in support of the claim.  The Veteran was afforded a VA genitourinary examination in September 2011; however, in his October 2011 notice of disagreement, he challenged the adequacy of that examination, citing that while he was interviewed, he was not physically examined.  In light of the Veteran's challenge, the Board found the examination inadequate to decide the claim.  The Board then requested and obtained an additional examination which took place in February 2016.  The February 2016 VA examination report provides the Veteran's reported symptoms and the results of a physical examination of the Veteran.  The Board therefore finds the February 2016 VA examination adequate to decide the claim, and the Veteran has not asserted otherwise.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the May 2016 SSOC, the Veteran indicated that he had no additional evidence or information to submit.  See June 2016 SSOC Response Form.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Analysis - Erectile Dysfunction

The Veteran's erectile dysfunction is rated as noncompensably disabling under 38 C.F.R. § 4.115b, DC 7522 (penis, deformity, with loss of erectile power).  Although there is no diagnostic code which deals with erectile dysfunction exclusively, DC 7522 is deemed by the Board to be the most appropriate primarily because it is the only diagnostic code which includes loss of erectile power among its criteria.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

DC 7522 provides a sole rating of 20 percent for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, DC 7522.  The provisions of 38 C.F.R. § 4.31  indicate that in every instance where the minimum schedular rating requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.

The medical evidence in this case demonstrates that the Veteran was diagnosed with prostate cancer in late-2010.  In January 2011, he underwent a radical robotic prostatectomy.  He subsequently developed erectile dysfunction, as shown on March 2011 private treatment notes provided by Dr. W.E.B.

As indicated, the September 2011 VA examination that the Veteran underwent was found to be inadequate.  

At the February 2016 VA genitourinary examination, the Veteran reiterated that he was not able to achieve an erection sufficient for penetration and ejaculation without medication.  He stated that he had used medication for erectile dysfunction in the past, but not currently.  The examiner described the physical examination of the Veteran's penis, testes, and epididymis as normal.  The Veteran's prostate was not examined, as the examiner noted that it was not relevant to the condition on appeal.  The examiner continued a diagnosis of erectile dysfunction and determined that such disability did not impact the Veteran's ability to work. 

In March 2016, the Appeals Management Center (AMC) received additional treatment notes from Dr. W.E.B. dated in April 2015 which show a continued assessment of erectile dysfunction and the Veteran's reported preference for a vacuum erection device over prescribed medication.

Private treatment notes from Family Medical of Jackson, P.C. were also received but show no symptoms or treatment pertinent to erectile dysfunction.

On review of all evidence, both lay and medical, the Board finds that an initial compensable rating for erectile dysfunction is not warranted.   As noted, a compensable (20 percent rating) under DC 7522 requires evidence of deformity of the penis with loss of erectile power.  Although the Veteran's medical records demonstrate that he experiences a loss of erectile power, they do not show that he has a deformity of the penis.  The February 2016 VA examiner affirmatively indicated that there was no evidence of penile deformity on examination.  The VA examiner had the benefit of reviewing the Veteran's medical records, to include those from his civilian medical providers, and found entirely no evidence of penile deformity.  The Board's review of the Veteran's civilian medical records is also negative for any evidence of penile deformity.

For the reasons stated above, the preponderance of the evidence is against an initial compensable rating for the Veteran's erectile dysfunction.  The benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes further that, with respect to VA benefits, the RO granted special monthly compensation (SMC) for loss of use of a creative organ, effective January 25, 2011, to compensate the Veteran for his erectile dysfunction.

The Board acknowledges that the Veteran does experience voiding dysfunction, but such dysfunction is a result of his prostatectomy and is contemplated in the rating he already receives for service -connected residuals of prostatectomy pursuant to DC 7528.

Lastly, a TDIU request has not been inferred by the evidence.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of unemployability due to the service-connected erectile dysfunction has not been raised by the record.  The evidence indicates that the Veteran has been retired for over 20 years.  See September 2015 VA audiology consultation report.  Moreover, the February 2016 VA examiner indicated that the Veteran's erectile dysfunction does not impact his ability to work and the Veteran has not asserted otherwise.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected erectile dysfunction is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's loss of erectile power is contemplated by the rating schedule, and, as noted, he is also receiving SMC based on loss of use of a creative organ. 

Accordingly, the rating criteria contemplate the Veteran's service-connected disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular rating assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


